Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered. 
The amendments/remarks filed on 06/28/2021 are acknowledged and have been fully considered.  Claims 1-20 are pending.  Claims 16-20 remain withdrawn as being directed to non-elected claims.  Claims 1, 16 and 19 have been amended.  
Claims 1-15 are now under consideration on the merits.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claims 2-15 are rejected for the same reason.  
Appropriate clarification is required.

Response to Arguments
Applicant's arguments filed on 06/28/2021 have been fully considered but they are not persuasive.  Applicants argue (p. 12 or Remarks) the specification discloses the “general orientation” of non-mediastinal pleura is noted and potentially marked on the tissue before harvesting citing [0054] and [0058] of PGPub.  Applicants argue that unlike this orientation based methods the instant specification discloses mediastinal tissue can be harvested without attention to such orientation in par. [0057]. Applicants argue that based on this disclosure, those skilled in the art would understand what is claimed when read in light of the specification and claim is not indefinite.  
These arguments are not persuasive, because as discussed above it is not clear the orientation of which element is being referred to by said limitation in claim 1 and renders the claim indefinite. The instant specification refers to orientation of the collagen In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103 (Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Mariassy (Experimental Lung Research, 4:293-313, 1983) and in view of Kassab (WO 2013/120082; Pub. Aug. 15, 2013; Of Record) as evidenced by Pleurae (Pleurae definition Webpage, 2018; Of Record).
Regarding claim 1, Mariassy teaches methods to perform light, scanning and transmission electron microscopy studies on visceral and parietal pleura tissue in sheep (abstract).  Mariassy teaches sampling of the pleura, wherein samples of parietal pleura were taken from costal, diaphragmatic and mediastinal regions. (pg. 294, Materials and Methods, para. 2).  Mariassy is silent about harvesting the tissue in a particular orientation, therefore Mariassy teaches harvesting the tissue sample without attention to orientation of the tissue.  Mariassy teaches fixing the tissue with Karnovsky’s fixative (pg. 294, Materials and Methods, para. 1).  Since Mariassy teaches obtaining a sample of mediastinal pleura tissue without attention to orientation and fixing it, its methods would result in an unoriented fixed sample of mediastinal pleura tissue. 
Mariassy does not teach ‘positioning the fixed sample of unoriented mediastinal pleura tissue upon at least a portion of a frame, wherein the fixed sample of mediastinal pleura tissue and the frame collectively form a tissue product configured for treatment or therapy within a mammal’.
Kassab teaches methods to process biological tissues for various stent and other medical applications.  Kassab teaches acquiring a mammalian tissue comprising at least a portion of pulmonary region tissue, fixing the sample of pulmonary region tissue using a fixative resulting in a fixed sample (abstract).  Kassab teaches harvesting the visceral pleura tissue (556) from the middle anterior portion of the lungs (552 in Figs 5F 

Regarding claims 4-5, Mariassy teaches the mediastinal pleura samples were taken from the precardiac mediastinum at the level of the second rib, cardiac mediastinum and the postcardiac mediastinum at the level of the seventh rib (pg. 294, Materials and Methods, para. 2, Fig. 1).The mediastinal pleura is part of the parietal pleura in the mediastinal region (the medial aspect of the lung), which is situated between the right and left lung of a mammal and is between the heart and the diaphragm (see Pleurae, pg. 5, see Mariassy Fig. 1). Therefore, since Mariassy is teaching taking a sample of parietal pleura from the mediastinal region in the cardiac mediastinum region, it is inherently teaching taking a sample between a right lung and left lung of a mammal between the pericardium and the diaphragm.
Regarding claim 6, Kassab teaches inspecting the harvested pulmonary tissue for blood infiltration, fatty material and removing fatty material and other undesired components from the harvested pulmonary region tissue (pg. 2 lines 21-27, pg. 19 lines 8-15). The tissue under the parietal pleura in the mediastinal region contains lymphatic and fat tissue (see Mariassy Fig. 7D).
Regarding claim 7, Kassab teaches placing the tissue within or upon a mount having known dimensions (pg. 3 lines 18-22).
Regarding claim 8, Kassab teaches the fixed samples to be configured as a stent cover, diaphragm cover, a hernia repair cover etc., (pg. 6 lines 22-30).
, Kassab teaches the pulmonary tissue harvested comprises elastin fibers and is covered with layer of mesothelial cells (pg. 16 lines 15-25,pg. 23 lines 30-pg. 24 lines 8). The parietal pleura tissue samples from the mediastinal region has elastin/collagen fibers and are lined with mesothelial cells (see Mariassy Fig. 7A,7E).
Regarding claim 10, Kassab teaches configuring the fixed tissue as a stent or stent valve and positioning the tissue upon a frame to form a lumen within the product and the product could be positioned within a mammalian luminal organ such that fluid flow through said organ could continue through the lumen of said product (Fig. 8B,10B, pg. 28 lines 30-pg. 29 lines 5).
Regarding claims 11,12, Kassab teaches processing the tissue into a product comprising a valve having a bi-leaflet or tri-leaflet configuration (pg. 5 lines 26-35).
Regarding claim 13, Kassab teaches the mammalian tissue comprises tissue having stretchability and durability properties to allow the mammalian tissue to move relative to fluid flow through the lumen defined within the product (pg. 11 lines 13-16).
Regarding claim 14, Kassab teaches de-cellularizing at least a portion of the sample of pulmonary region tissue prior to performing the fixing step (pg. 8 lines 16-22).
Regarding claim 15, Kassab teaches treating a patient using the fixed sample (pg. 8 lines 23-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the technology/tissue processing steps, such as removing the lymph and fatty material, de-cellularizing the pulmonary region tissue before fixing, positioning the fixed tissue sample within a mount/frame to 
The teachings of Mariassy and Kassab renders claims 1-15 obvious.

Response to Arguments
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive.  Applicants argue that Mariassy and Pleurae are studies of lung tissue and do not describe the process of mounting the tissue.  Applicants argue Kassab discusses mounting the tissue, but only gives embodiments where the orientation of the .
These arguments are not persuasive because it is noted that instant claim 1 does not recite mounting the tissue sample without attention to orientation as argued by applicants. The claim only recites harvesting the tissue sample without attention to orientation of the tissue, fixing the sample of unoriented tissue sample and positioning the fixed sample of unoriented mediastinal pleura tissue upon at least a portion of a frame. As discussed above on pages 5-9, Mariassy is silent about harvesting the tissue in a particular orientation; therefore, Mariassy teaches harvesting the tissue sample without attention to orientation of the tissue.  Mariassy teaches fixing the tissue with Karnovsky’s fixative (pg. 294, Materials and Methods, para. 1).  Since Mariassy teaches obtaining a sample of mediastinal pleura tissue without attention to orientation and fixing it, its methods would result in an unoriented fixed sample of mediastinal pleura tissue. Kassab teaches positioning fixed samples of tissue upon portions of a frame, wherein the fixed sample and the frame collectively form a tissue product (see pg. 4 lines 28-35). One of ordinary skill in the art would be motivated to use the fixed mediastinal tissue samples of Mariassy in the methods of Kassab to form tissue products, because Kassab teaches acquiring and processing pulmonary region tissues into stent and medical products and teaches it is advantageous to identify and process thin scaffold biological tissue that consists of elastin and collagen fibers or a thin membranous tissue 
The examiner agrees that Kassab teaches mounting of the fixed tissue sample in a particular direction to take advantage of the orientation of the collagen fibers in the visceral pleura tissue and/or pulmonary ligament (see para across pages 20-21). However, this argument is not germane to the instant rejection of claim 1 under 35 USC 103 over Mariassy in view of Kassab, because the claim does not recite positioning upon at least a portion of a frame without attention to orientation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657